Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION



Introduction


1.	This communication is in response to the Applicants' communication dated September 16, 2019. Claims 1-17 of the application are pending.

Information Disclosure Statement


2.	Acknowledgment is made of the information disclosure statements filed on September 16, 2019 together with copies of papers. The papers have been considered.

Drawings

3.	The drawings submitted on September 16, 2019 are accepted.

Specification

4.	The disclosure is objected to because of the following informalities:
Page 3, Para 0011, Line 4, “the dispassivity” should be “the dissipativity”.

Page 4, Para 0013, Line 2, “the causal map may be a neural network (NN)” should be “the causal map uses a neural network (NN)”.
Page 4, Para 0013, Lines 3-4, “the fault condition is determined based on a mean square error (MSE)” should state the mean square of which parameter.

Appropriate corrections are required.

Claim Objections

5.	The following is a quotation of 37 C.F.R § 1.75 (d)(1):
The claim or claims must conform to the invention as set forth in the remainder of the specification and terms and phrases in the claims must find clear support or antecedent basis in the description so that the meaning of the terms in the claims may be ascertainable by reference to the description.

6.	Claims 7, 12 and 13 are objected to because of the following informalities:  
Claim 7 Lines 1-2, “the fault condition is determined based on a mean square error (MSE)” should state the mean square of which parameter.
Claim 12, Line 1, “the causal map is a neural network (NN)” should be “the causal map uses a neural network (NN)”.
Claim 13 Lines 1-2, “the fault condition is determined based on a mean square error (MSE)” should state the mean square of which parameter.

Appropriate corrections are required.

Claim Rejections - 35 USC § 103 - AIA 

7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
 (a) A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


8.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.


9.	Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Ertas et al. (Chinese Patent CN 102575516 A, Published July 2012), in view of Hare et al. (U.S. Patent Application Publication 2016/0306725). 

9.1	Ertas et al. teaches Method of estimating underground drilling vibration amplitude according to ground measurement. Specifically, as per claim 1, Ertas et al. teaches a device (Page 1,  Para 0009, L1-2: obtain robust vibrating performance to optimize the bottomhole assembly design and drilling parameters; Para 0010, L1: modeling complex torsional and axial 
at least one processor; and
at least one memory including computer program code;
the at least one memory and the computer program code configured to, with the at least one processor, cause the device to (Para 0084, L1-6: the implementation is made on a system computer with a graphical display for presenting output; the results of the method are stored in a data storage device; L15: the computer system is capable of carrying out the method):

generate a second model by replacing the component in the first model with the reduced complexity component (Page 11, Para 0359, L1-6: to construct the drilling assembly, many tubular members are connected; the cross sections change along the length of the assembly; each tubular member has different cross section and is represented as a separate element; this results in high calculation cost; using more simple and effective drilling tool assembly description to speed up calculation and reduce the complexity of the model). 

. 
Ertas et al. teaches generate training data from the downhole measurements (Page 3, Para 0075, L1-9: perform downhole measurements during drilling of the well; measure the underground vibrating amplitude and compare it against reference level, to obtain the underground vibrating severity; the measurement data may be used for training a computer Ertas et al. does not expressly teach generate training data from the first model. Hare et al. teaches generate training data from the first model (Page 1, Para 0004, L1-4: a system for accumulating sensor data from a plurality of sensors using a physics based model containing differential equations that describe the components and subsystems within a complex system; L7-9: training a plurality of neural networks for each component and subsystem within the complex system to detect and identify faults within the sensor data; L9-12: in response to the subset of best sensors being selected and the plurality of neural networks being trained for each component and subsystem, executing the algorithm to detect and isolate faults within the sensor data). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Ertas et al. with the teachings of Hare et al. that included generating training data from the first model, because that would reduce false alarms and the computational complexity while maintaining high detection rate (Page 2, Para 0016, L5-6); and each neural network would reduce computational complexity by eliminating healthy branches of the tree and reduce false alarms and facilitate component isolation (Page 2, Para 0028, L15-17).
Ertas et al. teaches using the generated training data, design a reduced complexity component (Page 11, Para 0359, L1-6: to construct the drilling assembly, many tubular members are connected; the cross sections change along the length of the assembly; each tubular member has different cross section and is represented as a separate element; this results in high calculation cost; using more simple and effective drilling tool assembly description to speed up calculation and reduce the complexity of the model). Hare et al. teaches using the generated training data, design a reduced complexity component (Page 1, Para 0004, L7-9: training a 
Ertas et al. teaches diagnose a fault using the second model (Page 3, Para 0052, L1-3: the severity of failure of a given type due to vibration can be determined by comparing the drilling parameter dynamic fluctuation of amplitude against the average value; L7-9: when the vibrating function fault occurs, the frequency of a single dominant frequency mode will cause the dynamic change of the leading part of the observed drilling parameter). Hare et al. teaches diagnose a fault using the second model (Page 1, Para 0004, L5: Capture effects of each failure mode from a plurality of sensors; L9-12: in response to the subset of best sensors being selected and the plurality of neural networks being trained for each component and subsystem, executing the algorithm to detect and isolate faults within the sensor data; Page 2, Para 0016, L1-5: the neural network acts as a binary classifier to detect if fault is present within the component and subsystem; the system level detection and isolation algorithm detects and isolates subsystems containing the fault and isolating the corresponding faulty components within the subsystems; Page 3, Para 0037, L7-8: the neural networks are used to classify if the nodes of the diagnostic tree are healthy or faulty). 

s 2,4,5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Ertas et al. (Chinese Patent CN 102575516 A, Published July 2012), in view of Li et al. (Chinese Patent CN 108345966 A, Published July 2018). 

10.1	As per claim 2, Ertas et al. teaches a device (Page 1,  Para 0009, L1-2: obtain robust vibrating performance to optimize the bottomhole assembly design and drilling parameters; Para 0010, L1: modeling complex torsional and axial vibration; L6-7: modeling axial and torsional vibration based on impedance, frequency dependent mass-elastic-damp model; Page 3, Para 0052, L1-3: the severity of failure of a given type due to vibration can be determined by comparing the drilling parameter dynamic fluctuation  of amplitude against the average value; L7-9: when the vibrating function fault occurs, the frequency of a single dominant frequency mode will cause the dynamic change of the leading part of the observed drilling parameter; Page 4, Para 0079, L1-5: the drilling tool assembly model for torsional and axial excitation; through frequency domain modeling of the drilling tool assembly response to excitation, obtain information about drilling tool assembly design under specific operating conditions and the vibrating characteristics; Para 0084, L1-6: the implementation is made on a system computer with a graphical display for presenting output; the results of the method are stored in a data storage device; L15: the computer system is capable of carrying out the method; Page 11, Para 0359, L1-6: to construct the drilling assembly, many tubular members are connected; the cross sections change along the length of the assembly; each tubular member has different cross section and is represented as a separate element; this results in high calculation cost; using more simple and effective drilling tool assembly description to speed up calculation and reduce the complexity of the model) comprising:

at least one memory including computer program code;
the at least one memory and the computer program code configured to, with the at least one processor, cause the device to (Para 0084, L1-6: the implementation is made on a system computer with a graphical display for presenting output; the results of the method are stored in a data storage device; L15: the computer system is capable of carrying out the method):
determine a set of constitutive equations of a system (Page 5, Para 0086, L9-13: the dynamics of the drilling assembly can be expressed using constitutive relation by partial differential equations with suitable external force and torque and under-well and ground vibrating parameters; Page 9, Para 0237, L3-8: the drilling assembly is modeled using partial differential equations, the constitutive relation and external force and torque, complete description of the drilling tool assembly for the whole drilling tool by a rigid drill string model to improve the accuracy of the model), the constitutive equations based on generalized mass spring dampers (gMSD (Page 1, Para 0009, L1-2: obtain robust vibrating performance to optimize the bottomhole assembly design and drilling parameters; Para 0010, L1: modeling complex torsional and axial vibration; L6-7: modeling axial and torsional vibration based on impedance, frequency dependent mass-elastic-damp model; Page 10, Para 0316, L1-8: in axial motion, if the drive assembly is rigidly connected to the top drive pulley, the drive pulley will be a large point mass; the drive pulley can move up and down by means of a plurality of cables; there is some damping and the damping force is proportional to the speed of the pulley; for small amplitude vibration, simple representation of the dynamics of the system is by a mass-spring-damper connection; it has spring associated with the hoisting cable; Para 0325, L1-3: the dynamic response of the 
learn a representation of a component of the system (Page 4, Para 0079, L1-5: the drilling tool assembly model for torsional and axial excitation; through frequency domain modeling of the drilling tool assembly response to excitation, obtain information about drilling tool assembly design under specific operating conditions and the vibrating characteristics; Page 11, Para 0359, L1-6: to construct the drilling assembly, many tubular members are connected; the cross sections change along the length of the assembly; each tubular member has different cross section and is represented as a separate element; this results in high calculation cost; using more simple and effective drilling tool assembly description to speed up calculation and reduce the complexity of the model; Page 3, Para 0075, L1-9: perform downhole measurements during drilling of the well; measure the underground vibrating amplitude and compare it against reference level, to obtain the underground vibrating severity; the measurement data may be used for training a computer program algorithm, using machine learning, statistical learning and artificial intelligence, thereby providing for automatically classifying  the severity of underground vibration); and
determine a fault condition of the system by using the learned representation of the component (Page 3, Para 0075, L1-9: perform downhole measurements during drilling of the well; measure the underground vibrating amplitude and compare it against reference level, to obtain the underground vibrating severity; the measurement data may be used for training a computer program algorithm, using machine learning, statistical learning and artificial intelligence, thereby providing for automatically classifying  the severity of underground vibration; Page 3, Para 0052, L1-3: the severity of failure of a given type due to vibration can be determined by comparing the drilling parameter dynamic fluctuation of amplitude against the 

Ertas et al. teaches the determined set of constitutive equations (Page 5, Para 0086, L9-13: the dynamics of the drilling assembly can be expressed using constitutive relation by partial differential equations with suitable external force and torque and under-well and ground vibrating parameters; Page 9, Para 0237, L3-8: the drilling assembly is modeled using partial differential equations, the constitutive relation and external force and torque, complete description of the drilling tool assembly for the whole drilling tool by a rigid drill string model to improve the accuracy of the model). Ertas et al. does not expressly teach solving a constrained optimization problem, wherein the constrained optimization problem is based on the determined set of constitutive equations. Li et al. teaches solving a constrained optimization problem, wherein the constrained optimization problem is based on the determined set of constitutive equations (Page 3, Para 7, L4: neural network prediction model for training and prediction; Page 4, Para 2, L1-2: fitness=1/RMSE (γ, σ), wherein the RMSE (γ, σ) is the predicted result root-mean-square error; L5-7: ; stopping the iteration when the target function value is less than or equal to a given threshold; Page 5, Para 2, L1-2: the forecasting method relates to a mathematical concept and physical principle; L4-8: the process follows risk minimization principle; it converts the vector inequality constraint into an equality constraint; it solves a quadratic programming problem into solving a linear equations; it greatly reduces the calculation complexity and achieves high calculation speed). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Ertas et al. Li et al. that included solving a constrained optimization problem, wherein the constrained optimization problem was based on the determined set of constitutive equations, because that would greatly improve prediction precision and reduce the root mean-square error and average absolute error (Page 7, Para 2, L1-2). 

Per claim 4: Ertas et al. teaches that the constitutive equations emulate physical laws (Page 5, Para 0086, L9-13: the dynamics of the drilling assembly can be expressed using constitutive relation by partial differential equations with suitable external force and torque and under-well and ground vibrating parameters; Page 9, Para 0237, L3-8: the drilling assembly is modeled using partial differential equations, the constitutive relation and external force and torque, complete description of the drilling tool assembly for the whole drilling tool by a rigid drill string model to improve the accuracy of the model).

Per claim 5: Ertas et al. teaches the constitutive equations are of the form f(x; w) = 0, where x includes port variables and internal variables, and w is a vector of parameters of the component (Page 5, Para 0086, L9-13: the dynamics of the drilling assembly can be expressed using constitutive relation by partial differential equations with suitable external force and torque and under-well and ground vibrating parameters; Page 9, Para 0237, L3-8: the drilling assembly is modeled using partial differential equations, the constitutive relation and external force and torque, complete description of the drilling tool assembly for the whole drilling tool by a rigid drill string model to improve the accuracy of the model; Page 7, Para 0186, L1-6: for determining dynamic severity estimate, use the accelerometer, force and torque sensors, drilling 
Li et al. teaches the constitutive equations are of the form f(x; w) = 0, where x includes port variables and internal variables, and w is a vector of parameters of the component (Page 5, Para 3, L3: given training set, a linear equation defined in the feature space is: yi=wT φ (x) + bi).

Per claim 6: Li et al. teaches the constrained optimization problem is a minimization problem (Page 4, Para 2, L1-2: fitness=1/RMSE (γ, σ), wherein the RMSE (γ, σ) is the predicted result root-mean-square error; L5-7: ; stopping the iteration when the target function value is less than or equal to a given threshold; Page 5, Para 2, L4-8: the process follows risk minimization principle).

11.	Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Ertas et al. (Chinese Patent CN 102575516 A, Published July 2012), in view of Li et al. (Chinese Patent CN 108345966 A, Published July 2018), and further in view of Abobghala et al. (“Evaluation of passive and active steering systems for railway vehicles using MatLab and Simulink simulation”, 23rd International Conference on Automation& Computing, 2017)

11.1	As per claim 3, Ertas et al. and Li et al. teach the device of claim 2.  Ertas et al. teaches the at least one memory and the computer program code are further configured to, with the at least one processor, cause the device at least: (Para 0084, L1-6: the implementation is made on a system computer with a graphical display for presenting output; the results of the method are stored in a data storage device; L15: the computer system is capable of carrying out the method):
Ertas et al. and Li et al. do not expressly teach to impose a dissipativity condition on the component, wherein the dispassivity condition: (i) ensures that the system can be simulated; and (ii) is based on an energy of the component. Abobghala et al. teaches to impose a dissipativity condition on the component (Page 1, Abstract, L2-3: predicting dynamic behavior of railway vehicle; L12-13: modeling mechatronic parts in one simulation; Page 1, CL1, Para 2, L3-4: understanding the impact of active wheelset control on the overall energy efficiency of a railway vehicle; Page 3, CL2, Para 3, L4-5: energy dissipated at contact points between wheel and rail; Page 5, CL1, Para 3, L9-12: based on the simulation results, compared with passive transaction system, the energy dissipated between wheel and rail is reduced when using active control strategy; CL2, Para 1, L14-17: the results show that the wheelset active steering system is effective at managing the energy dissipated between wheel and rail, which leads to reduction in traction energy consumption), wherein the dispassivity condition: (i) ensures that the system can be simulated (Page 1, Abstract, L2-3: predicting dynamic behavior of railway vehicle; L12-13: modeling mechatronic parts in one simulation; L15-16: developing a mechatronic model of a railway vehicle using MATLAB and Simulink); and (ii) is based on an energy of the component (Page 3, CL1, Para 3, L11-13: the actuator dynamics are included in the simulation to evaluate the vehicle performance and energy efficiency). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Ertas et al. and Li et al. with the teachings of Abobghala et al. that included, to impose a dissipativity condition on the component, wherein the dispassivity condition: (i) ensures that the system can be simulated; and (ii) is based on an energy of the component because that would allow the actuator dynamics to be included in the simulation to evaluate the vehicle performance and energy efficiency (Page 3, CL1, Para 3, L11-13). 

12.	Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Ertas et al. (Chinese Patent CN 102575516 A, Published July 2012), in view of Li et al. (Chinese Patent CN 108345966 A, Published July 2018), and further in view of You, Z (Chinese Patent CN 109670595 A, Published April 2019).

12.1	As per claim 7, Ertas et al. and Li et al. teach the device of claim 2.  Ertas et al. and Li et al. do not expressly teach that the fault condition is determined based on a mean square error (MSE). You, Z. teaches that the fault condition is determined based on a mean square error (MSE) (Abstract, L1: equipment failure diagnosis method; L3-4: constructing neural network diagnosis model; using the learning sample to train the neural network diagnosis model; Page 2, Para 3, L5-6: mean square error of input samples under normal working condition of each measured parameter; Page 3, Para 2: the neural network fault classification model; Para 8, L2-6: represent motor opening pressure, motor inlet pressure, brake cylinder control port pressure; represent the pressure fluctuation condition using mean square error δ; define six failure modes based on the values of those pressures; Para 9, L3 to Page 4, Para 1, L2: when the brake cylinder control port pressure mean square error δ is too low, normal or high, the corresponding values of δ will be 0.1, 0.5 and 0.9). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Ertas et al. and Li et al. with the teachings of You, Z. that included the fault condition being determined based on a mean square error (MSE), because the method of fault diagnosis using artificial neural network has good robustness, strong tolerance and good learning ability (Page 1, Para 2, L1-2). 

8 is rejected under 35 U.S.C. 103 as being unpatentable over Ertas et al. (Chinese Patent CN 102575516 A, Published July 2012), in view of Li et al. (Chinese Patent CN 108345966 A, Published July 2018), and further in view of Husseiny (U.S. Patent 5,210,704).

13.1	As per claim 8, Ertas et al. and Li et al. teach the device of claim 2.  Ertas et al. and Li et al. do not expressly teach the fault condition is determined based on 

    PNG
    media_image1.png
    37
    247
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    24
    25
    media_image2.png
    Greyscale
 is a fault specific threshold;
 
    PNG
    media_image3.png
    32
    112
    media_image3.png
    Greyscale
is a set of fault parameters; and

    PNG
    media_image4.png
    30
    432
    media_image4.png
    Greyscale
. 
Husseiny teaches the fault condition is determined based on 

    PNG
    media_image1.png
    37
    247
    media_image1.png
    Greyscale
 (Page 2, Para 14, L6-7: a counter records the number of occasions on which the parameter exceeds a predetermined value)

    PNG
    media_image2.png
    24
    25
    media_image2.png
    Greyscale
 is a fault specific threshold (Page 2, Para 14, L7: a predetermined value; Page 5, Para 76, L5-8: a threshold value is established to set threshold vectors PS and DS for prognostics and diagnostics  respectively, a value indicating the commencement of failure or degradation symptoms based on the information in the knowledgebase);
 
    PNG
    media_image3.png
    32
    112
    media_image3.png
    Greyscale
is a set of fault parameters (Page 1, Para 2, L6-8: one or more measures for incipient failure monitoring are identified by various prediction techniques); and

    PNG
    media_image4.png
    30
    432
    media_image4.png
    Greyscale
 (Page 2, Para 14, L7: the number of occasions on which the parameter exceeds a predetermined value; Page 5, Para 76, 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Ertas et al. and Li et al. with the teachings of Husseiny that included the fault condition being determined based on 

    PNG
    media_image1.png
    37
    247
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    24
    25
    media_image2.png
    Greyscale
 is a fault specific threshold;
 
    PNG
    media_image3.png
    32
    112
    media_image3.png
    Greyscale
is a set of fault parameters; and

    PNG
    media_image4.png
    30
    432
    media_image4.png
    Greyscale
, because monitoring of the symptoms of existing faults in mechanical equipment allows to predict failures at an early stage before leading to catastrophic brakdown (Abstract, L18-23). 

14.	Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Ertas et al. (Chinese Patent CN 102575516 A, Published July 2012), in view of Li et al. (Chinese Patent CN 108345966 A, Published July 2018), and further in view of Dong et al. (Chinese Patent CN 109815983 A, Published May 2019) and Bao et al. (Chinese Patent CN 206704212 U, Published December 2017).

14.1	As per claim 9, Ertas et al. and Li et al. teach the device of claim 2.  Ertas et al. and Li et al. do not expressly teach the system is a rail switch system and the component is a rail. Dong et al. teaches the system is a rail switch system (Abstract, L1: high speed rail switch intelligent fault prediction method based on deep learning; Page 2, Para 1, L3-4: using artificial intelligence combined with machine learning for switch fault detection and prediction; Para 4, L5-7: it inputs Ertas et al. and Li et al. with the teachings of Dong et al. that included the system being a rail switch system, because the system would have high efficiency, reduces the workload of manual data marking and is reliable (Abstract, L6-8). 
Ertas et al., Li et al. and Dong et al. do not expressly teach the component is a rail. Bao et al. teaches the component is a rail (Page 2, Para 3, L3-5: detecting the switch of the left and the basic rail, the close degree is used for determining if the switch is in fault state at the current time). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Ertas et al., Li et al. and Dong et al. with the teachings of Bao et al. that included the component being a rail, because that would allow determining if the switch is inn fault state at the current time (Page 2, Para 4, L2-3). 

Per claim 10: Dong et al. teaches the system is a rail switch system (Abstract, L1: high speed rail switch intelligent fault prediction method based on deep learning; Page 2, Para 1, L3-4: using artificial intelligence combined with machine learning for switch fault detection and prediction; Para 4, L5-7: it inputs the normal data under different fault standard to establish switch fault detection and prediction model). Bao et al. teaches the component is a rail (Page 2, Para 3, L3-5: detecting the switch of the left and the basic rail, the close degree is used for determining if the switch is in fault state at the current time).
Ertas et al. teaches the at least one memory and the computer program code are further configured to, with the at least one processor (Para 0084, L1-6: the implementation is made on a .

15.	Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Ertas et al. (Chinese Patent CN 102575516 A, Published July 2012), in view of Japanese Inventor 1 et al. (Japanese Patent JP WO2016088230 A1, Published June 2017), and further in view of Cella et al. (Chinese Patent CN 209085657 U, Published July 2019). 

15.1 	As per claim 11, Ertas et al. teaches a device (Page 1,  Para 0009, L1-2: obtain robust vibrating performance to optimize the bottomhole assembly design and drilling parameters; Para 
at least one processor; and
at least one memory including computer program code;
the at least one memory and the computer program code configured to, with the at least one processor, cause the device (Para 0084, L1-6: the implementation is made on a system computer with a graphical display for presenting output; the results of the method are stored in a data storage device; L15: the computer system is capable of carrying out the method) to:


Ertas et al. teaches first, training parameters of the component from training data (Page 3, Para 0075, L1-9: perform downhole measurements during drilling of the well; measure the underground vibrating amplitude and compare it against reference level, to obtain the underground vibrating severity; the measurement data may be used for training a computer program algorithm, using machine learning, statistical learning and artificial intelligence, thereby providing for automatically classifying  the severity of underground vibration; Page 1, Para 0010, L6-7: modeling axial and torsional vibration based on impedance, frequency dependent mass-elastic-damp model; Page 10, Para 0316, L1-8: in axial motion, if the drive assembly is rigidly connected to the top drive pulley, the drive pulley will be a large point mass; the drive pulley can move up and down by means of a plurality of cables; there is some damping and the damping force is proportional to the speed of the pulley; for small amplitude vibration, simple representation of the dynamics of the system is by a mass-spring-damper connection; it has spring associated with the hoisting cable; Para 0325, L1-3: the dynamic response of the mass-spring-damper system is known; complete description of the simple dynamic drilling device model needs these three parameters). 
Ertas et al. does not expressly teach use a causal map to assign causality relations between at least one input variable of a component and at least one output variable of the Japanese Inventor 1 et al. teaches use a causal map to assign causality relations between at least one input variable of a component and at least one output variable of the component (Abstract, L1-2: the causal relationship analyzes the cause of change in time series data of the nodes constituting the causal relation model; Page 1, Para 2, L1-2: a technique for analyzing a causal relationship between a plurality of nodes; L5-7: a causal model in time series is generated for each event having a causal relationship with the first event; Page 2, Para 2, L3-6: the causal analysis uses the causal relationship model constructed by applying system dynamics to the investigation; Page 2, Para 4, L7-11: the causal relationship analysis traces the causal relationship between nodes, so the node identified last is identified as the node that affected the change in time series data at the past time point; Page 6, Para 2, L1-3: the causal analysis calculates the rate of change of time series data with respect to each node in the causal relationship model). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Ertas et al. with the teachings of Japanese Inventor 1 et al. that included using a causal map to assign causality relations between at least one input variable of a component and at least one output variable of the component, because that would allow to identify a change in a event among the events having the causal relationship with the first event equal to or larger than a predetermined threshold as the cause of change of the first event (Page 1, Para 2, L12-15). 
Ertas et al. and Japanese Inventor 1 et al. do not expressly teach second, fine tuning the parameters of the component by using a model of a system, wherein the system includes the component. Cella et al. teaches second, fine tuning the parameters of the component by using a model of a system, wherein the system includes the component (Page 1, Para 1, L6-8: many industrial systems operate in a challenging environment, such as vibration noise and Ertas et al. and Japanese Inventor 1 et al. with the teachings of Cella et al. that included second, fine tuning the parameters of the component by using a model of a system, wherein the system includes the component, because that would allow the system to learn failure identification, design model, design rule and optimize performance, minimize error rate, optimize profit, optimize resource utilization (Page 2, Para 2, L28-32). 

Per claim 17: Cella et al. teaches the system is a fluid system, and the fault condition is one of a blocked pipe or a leaking pipe (Page 9, Para 2, L23-26: identifying liquid leakage indicating a bad seal; Page 16, Para 3, L5-7: damping problem due to fluid leakage).

16.	Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Ertas et al. (Chinese Patent CN 102575516 A, Published July 2012), in view of Japanese Inventor 1 et al. (Japanese Patent JP WO2016088230 A1, Published June 2017) and Cella et al. (Chinese Patent CN 209085657 U, Published July 2019), and further in view of LI et al. (Chinese Patent CN 110222822 A, Published September 2019)

16.1	As per claim 12, Ertas et al., Japanese Inventor 1 et al. and Cella et al. teach the device of claim 11.  Ertas et al., Japanese Inventor 1 et al. and Cella et al. do not expressly teach the causal map is (uses) a neural network (NN). LI et al. teaches the causal map is (uses) a neural network (NN) (Page 2, Para 2, L7-9: the image data is sent to a neural network, at the time of generating a prediction result and a characteristic explanatory diagram; Para 3, L2-3: constructing a characteristic causality graph of a prediction model; Para 5, L1: building a convolutional neural network; Page 3, Para 6, L1-3: using the neural network for establishing a characteristic explanatory diagram; Page 4, Para 2: constructing a prediction model causal graph). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Ertas et al., Japanese Inventor 1 et al. and Cella et al. with the teachings of LI et al. that included the causal map being (using) a . 

17.	Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Ertas et al. (Chinese Patent CN 102575516 A, Published July 2012), in view of Japanese Inventor 1 et al. (Japanese Patent JP WO2016088230 A1, Published June 2017) and Cella et al. (Chinese Patent CN 209085657 U, Published July 2019); and further in view of You, Z. (Chinese Patent CN 109670595 A, Published April 2019).

17.1	As per claim 13, Ertas et al., Japanese Inventor 1 et al. and Cella et al. teach the device of claim 11.  Ertas et al., Japanese Inventor 1 et al. and Cella et al. do not expressly teach that the fault condition is determined based on a mean square error (MSE). You, Z. teaches that the fault condition is determined based on a mean square error (MSE) (Abstract, L1: equipment failure diagnosis method; L3-4: constructing neural network diagnosis model; using the learning sample to train the neural network diagnosis model; Page 2, Para 3, L5-6: mean square error of input samples under normal working condition of each measured parameter; Page 3, Para 2: the neural network fault classification model; Para 8, L2-6: represent motor opening pressure, motor inlet pressure, brake cylinder control port pressure; represent the pressure fluctuation condition using mean square error δ; define six failure modes based on the values of those pressures; Para 9, L3 to Page 4, Para 1, L2: when the brake cylinder control port pressure mean square error δ is too low, normal or high, the corresponding values of δ will be 0.1, 0.5 and 0.9). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Ertas et al., Japanese Inventor 1 et al. and Cella et al. with the teachings of You, Z. that included the fault condition being determined based on a mean square error (MSE), because the method of fault diagnosis using artificial neural network has good robustness, strong tolerance and good learning ability (Page 1, Para 2, L1-2).

18.	Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Ertas et al. (Chinese Patent CN 102575516 A, Published July 2012), in view of Japanese Inventor 1 et al. (Japanese Patent JP WO2016088230 A1, Published June 2017) and Cella et al. (Chinese Patent CN 209085657 U, Published July 2019); and further in view of Dong et al. (Chinese Patent CN 109815983 A, Published May 2019) and Bao et al. (Chinese Patent CN 206704212 U, Published December 2017).

18.1	As per claim 14, Ertas et al., Japanese Inventor 1 et al. and Cella et al. teach the device of claim 11.  Ertas et al., Japanese Inventor 1 et al. and Cella et al. do not expressly teach the system is a rail switch system and the component is a rail. Dong et al. teaches the system is a rail switch system (Abstract, L1: high speed rail switch intelligent fault prediction method based on deep learning; Page 2, Para 1, L3-4: using artificial intelligence combined with machine learning for switch fault detection and prediction; Para 4, L5-7: it inputs the normal data under different fault standard to establish switch fault detection and prediction model). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Ertas et al., Japanese Inventor 1 et al. and Cella et al. with the teachings of Dong et al. that included the system being a rail switch system, because the 
Ertas et al., Japanese Inventor 1 et al., Cella et al. and Dong et al. do not expressly teach the component is a rail. Bao et al. teaches the component is a rail (Page 2, Para 3, L3-5: detecting the switch of the left and the basic rail, the close degree is used for determining if the switch is in fault state at the current time). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Ertas et al., Japanese Inventor 1 et al., Cella et al. and Dong et al. with the teachings of Bao et al. that included the component being a rail, because that would allow determining if the switch is inn fault state at the current time (Page 2, Para 4, L2-3). 

19.	Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Ertas et al. (Chinese Patent CN 102575516 A, Published July 2012), in view of Japanese Inventor 1 et al. (Japanese Patent JP WO2016088230 A1, Published June 2017) and Cella et al. (Chinese Patent CN 209085657 U, Published July 2019); and further in view of Konstantin et al. (WIPO Patent WO 2019001955 A1, Published January 2019)

19.1	As per claim 15, Ertas et al., Japanese Inventor 1 et al. and Cella et al. teach the device of claim 11.  Ertas et al., Japanese Inventor 1 et al. and Cella et al. do not expressly teach that the system is an electrical system, and the fault condition is one of a short connection and an open connection. Konstantin et al. teaches that the system is an electrical system, and the fault condition is one of a short connection and an open connection (Page 1, Para 1, L1-3: a redundant running electrical system for a rail vehicle; the electrical system includes auxiliary Ertas et al., Japanese Inventor 1 et al. and Cella et al. with the teachings of Konstantin et al. that included, the system being an electrical system, and the fault condition being one of a short connection and an open connection because when there is a line break, a short circuit or a faulty management of the power distribution in the electrical system to supply the auxiliary services, a predetermined electrical power cannot be ensured (Page 1, Para 3, L1-3). 

20.	Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Ertas et al. (Chinese Patent CN 102575516 A, Published July 2012), in view of Japanese Inventor 1 et al. (Japanese Patent JP WO2016088230 A1, Published June 2017) and Cella et al. (Chinese Patent CN 209085657 U, Published July 2019); and further in view of Cope, G.W. (U.S. Patent 3,938,765 A)

20.1	As per claim 16, Ertas et al., Japanese Inventor 1 et al. and Cella et al. teach the device of claim 11.  Ertas et al., Japanese Inventor 1 et al. and Cella et al. do not expressly teach the system is a mechanical system, and the fault condition is one of a broken flange or a stuck flange. Cope, G.W. teaches the system is a mechanical system, and the fault condition is Ertas et al., Japanese Inventor 1 et al. and Cella et al. with the teachings of Cope, G.W. that included the system being a mechanical system, and the fault condition was one of a broken flange or a stuck flange, because that would allow to detect the derailment at its inception and automatic application of the train’s brakes to prevent disaster (Page 1, Para 1, L7-9). 

Art considered


21.	The following patents and papers are cited to show the state of the art at the time of Applicants' invention with respect to replacing the component in the first model with the reduced complexity component. 
1.	Xu et al., “Airport multi-platform device complex system health management method”, Chinese Patent CN 110163385 A, Published August 2019.
2.	Ying et al., “A simulation method for complex electrical system trouble shooting training”, Chinese Patent CN 104408247 A, Published March 2015.
3.	Chen et al, “A complex device acoustic fault identification and location method”, Chinese Patent CN 103822793 A, Published May 2014.
4.	Luan et al., “A fault prediction and diagnosis method suitable for complex system”, Chinese Patent CN 102208028 A, Published October 2011.
 “Simplified power converter for integrated traction energy storage”, IEEE, 2011. U.S. 2016/0306725  U.S. 5,210,704  U.S. 3,938,765 A

Conclusion

22.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dr. Kandasamy Thangavelu whose telephone number is 571-272-3717.  The examiner can normally be reached on Monday through Friday from 8:00 AM to 5:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Rehana Perveen can be reached on 571-272-3676.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to TC 2100 Group receptionist: 571-272-2100.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).




	Primary Patent Examiner
	Art Unit 2148
	January 20, 2022